*46ORDER
PER CURIAM.
Defendant Gary Ridings (“Ridings”) appeals from a $8,000 judgment in favor of plaintiff Rita LaChance (“LaChance”) in a court-tried action for breach of contract. On appeal, Ridings argues: (1) the trial court had no jurisdiction to set aside the judgment entered in a trial de novo following a small claims court case, (2) the trial court erred in entering judgment for LaChance because there was undisputed evidence that the terms of the agreement were not violated, and (3) the trial court erred in calculating the amount, of damages LaChance could recover.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).